Filed Pursuant to Rule 424(b)(3) File No. 333-157061 PROSPECTUS FORCE FUELS, INC. The Securities Being Offered Are Shares of Common Stock Shares offered by Selling Security Holders: 938,333 This prospectus relates to the resale by selling stockholders of an aggregate of Nine Hundred Thirty-Eight Thousand Three Hundred Thirty-Three (938,333) shares of our common stock, par value $.001 per share.The selling stockholders may be deemed “underwriters” as that term is defined in Section 2(a)(11) of the Securities Act of 1933. The selling stockholders intend to sell their shares at a price of $4.00 per share, however may sell their shares at lower or higher prices. The shares of common stock are being registered in order for selling stockholders to sell the shares from time to time through negotiated transaction, ordinary brokerage transactions, or through any other means described in the section entitled "Plan of Distribution". We cannot assure you that selling stockholders will sell all or any portion of the shares offered in this prospectus. Currently, there is no public market for our common stock and no assurances can be given that a public market will develop or, if developed, that it will be sustained. We will pay the expenses of registering these shares.We will not receive any proceeds from the sale by selling stockholders in this offering. OUR BUSINESS IS SUBJECT TO MANY RISKS AND AN INVESTMENT IN OUR COMMON STOCK WILL ALSO INVOLVE A HIGH DEGREE OF RISK. YOU SHOULD INVEST IN OUR COMMON STOCK ONLY IF YOU CAN AFFORD TO LOSE YOUR ENTIRE INVESTMENT. YOU SHOULD CAREFULLY CONSIDER THE VARIOUS RISK FACTORS DESCRIBED BEGINNING ON BEFORE INVESTING IN OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE INFORMATION CONTAINED HEREIN IS SUBJECT TO COMPLETION OR AMENDMENT.A REGISTRATION STATEMENT RELATING TO THESE SECURITIES HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.THESE SECURITIES MAY NOT BE SOLD AND OFFERS TO BUY MAY NOT BE ACCEPTED PRIOR TO THE TIME THE REGISTRATION STATEMENT BECOMES EFFECTIVE.THIS PROSPECTUS SHALL NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY SALE OF THESE SECURITIES IN ANY STATE IN WHICH SUCH OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH STATE. Per Share Total Price to Public, Offering $ $ Underwriting Discounts and Commissions, Offering -0- -0- The date of this prospectus is March 8, 2010. 1 TABLE OF CONTENTS Page # PART I – INFORMATION REQUIRED IN PROSPECTUS 1 PROSPECTUS SUMMARY 3 RISK FACTORS 5 RELIANCE ON INFORMATION ONLY CONTAINED IN THIS PROSPECTUS 20 FORWARD LOOKING STATEMENTS 20 DESCRIPTION OF BUSINESS 20 DESCRIPTION OF PROPERTY 23 USE OF PROCEEDS 23 DILUTION 23 IMPACT OF “PENNY STOCK” RULES 23 SELLING STOCKHOLDERS 24 PLAN OF DISTRIBUTION 25 DESCRIPTION OF SECURITIES 27 INTEREST OF NAMED EXPERTS AND COUNSEL 28 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 28 EXECUTIVE COMPENSATION 30 DIRECTOR COMPENSATION 31 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 31 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 32 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 32 LIQUIDITY AND CAPITAL RESOURCES 33 RESULTS OF OPERATIONS 33 LEGAL PROCEEDINGS 36 INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 36 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 37 CODE OF ETHICS 37 CORPORATE GOVERNANCE 37 AUDIT COMMITTEE 38 EXPERTS 38 CHANGES IN DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 38 LEGAL MATTERS 39 AVAILABLE INFORMATION 39 FINANCIAL STATEMENTS F-1 2 PROSPECTUS SUMMARY The following summary is qualified in its entirety by reference to, and should be read in conjunction with, the more detailed information and financial statements (including the notes thereto) appearing elsewhere in this prospectus. Each prospective investor is urged to read this prospectus in its entirety.When used in this prospectus, the terms "Company," "Force Fuels," "we," "our," "ours" and "us" refer to Force Fuels, Inc. and its subsidiary on a consolidated basis, unless otherwise specified. THE COMPANY Our Business We are a developer and manufacturer of electric drive systems for installation in short-haul commercial trucks.We are currently in the process of building prototypes to assist in our marketing to potential customers.We combine components purchased from various suppliers and business partners, integrating all of the parts into complete electric drive systems that we intend to sell directly to end users such as commercial truck fleets for retro-fit conversion and to truck manufacturers for inclusion in new battery-powered vehicles.The electric drive systems are for short-haul commercial truck operators.The drive systems utilize a proprietary battery management system that is intended to prolong the useful life expectancy of the battery packs. Our State of Organization We were incorporated in Nevada on July 15, 2002. Our principal address is 4630 Campus Drive, Suite 101, Newport Beach, California 92660. Our phone number is (949) 783-6723. THE OFFERING Number of Shares Being Offered The selling security holders intend to sell up to 938,333 shares, of common stock. The selling security holders anticipate selling their shares at the price of $4.00 per share, but may sell at lower or higher prices. Selling stockholders may be deemed to be “underwriters” as that term is defined under the Securities Act of 1933. Number of Shares Outstanding After the Offering 6,182,763shares of our common stock are issued and outstanding. Use of proceeds We will not receive any proceeds from the sale of shares of common stock by the selling security holders. Plan of Distribution The offering is made by each of the selling security holders named in this Prospectus, to the extent they sell shares.The offering will be commenced promptly after effectiveness of the Registration Statement for this offering, will be made on a continuous basis and may continue for a period in excess of 30 days from the date of initial effectiveness.Selling security holders may be deemed "underwriters" for purposes of the Securities Act of 1933. Risk Factors You should carefully consider all the information in this Prospectus, including the information set forth in the section of the Prospectus entitled “Risk Factors” beginning on page 3, before deciding whether to invest in our common stock. Lack of Liquidity in our common stock Our common stock is not presently quoted on or traded on any securities exchange or automatic quotation system and we can provide no assurance that there will ever be an established pubic trading market for our common stock. 3 Selected Financial Data October 31, 2009 (Unaudited) July 31, 2009 July 31, 2008 Balance Sheet Total Assets $ $ $ Total Liabilities $ $ $ Total Stockholders’ Equity (Deficit) $ ) $ ) $ ) Statement of Operations For the Three Months Ended October 31, 2009 (Unaudited) For theThree Months Ended October 31, 2008 (Unaudited) For the Fiscal Year Ended July 31, 2009 For the Fiscal Year Ended July 31, 2008 Revenue $ Total Operating Expense $ Other Income $ Net Loss $ ) $ ) $ ) $ ) 4 RISK FACTORS An investment in our securities is extremely risky.You should carefully consider the following risks, in addition to the other information presented in this prospectus, before deciding to buy our securities.If any of the following risks actually materialize, our business and prospects could be seriously harmed and, as a result, the price and value of our securities could decline and you could lose all or part of your investment.The risks and uncertainties described below are intended to be the material risks that are specific to us and to our industry. Risk Factors Related To Our Financial Condition We have a limited operating history, with no track record to determine if our planned business will be financially viable or successful.We have only recently commenced operations of our conversion kit business.Until we are actually in the marketplace for a demonstrable period of time, it is impossible to determine if our business strategies will be viable or successful.Our current business strategy is to sell and install electric drive conversion kits for commercial short-haul vehicles.The industry itself is in its early days.The viability of our business will, to some extent, rely both upon the demand for electric drive conversion kits for commercial short haul vehicles throughout the State of California and the manufacture by others of electric drive conversion kits for commercial short haul vehicles.Our technology will not be fully exploitable until the kits pass all applicable federal and state inspection requirements.Our projected revenues from our business may fall short of our targeted goals and our profit margins may likewise not be achieved.It is impossible to give any assurance of our future viability or success in generating revenues or profits. We have a history of operating losses and negative cash flow that may continue into the foreseeable future.We have a history of operating losses and negative cash flow.We have not generated any positive net income since our inception in July 2002.We will continue to incur significant expenditures for general administrative activities, including sales and marketing, and expect to incur significant research and development expenses.As a result of these costs, we need to generate and sustain sufficient revenues and enough gross margins to achieve profitability. We may be unable to raise additional capital to pursue our commercialization plans and may be forced to discontinue product development, reduce our sales and marketing efforts or forego attractive business opportunities.We believe that we need to raise $2.5 million of capital in order to meet working capital requirements for the next twelve months and $50,000 to pay for capital expenditures that will be necessary in order to purchase tooling.In addition we need to raise approximately $900,000 in order to pay our liabilities, including $400,000 owed to ICE Conversions, Inc. for the assets we acquired on July 31, 2008 and $500,000 for general and administrative expenses.We may also require additional capital to acquire or invest in complementary businesses or products, obtain the right to use complementary technologies or accelerate product development and commercialization activities.If we are unable to raise additional capital or are unable to do so on acceptable terms, we may be prevented from conducting all or a portion of our planned operations.In particular, the development or expansion of our business could be delayed or aborted if we are unable to fund our activities.In addition, we may be forced to reduce our sales and marketing efforts or forego attractive business opportunities.If we fail to execute our strategy to achieve and maintain profitability in the future, we may fail to meet expectations of investors, and the price of our common shares may decline, which would adversely affect our ability to raise additional capital. We have granted a first priority perfected security interest in our business and assets to ICE Conversions, Inc.Under the terms of the Assignment and Contribution Agreement, we have undertaken to make payments to ICE in an aggregate amount of $400,000, payable in equal quarterly installments of $50,000 commencing April 30, 2010.The payment obligations will accelerate and become immediately due in the event of any nonpayment or bankruptcy. We have granted ICE a first priority perfected security interest in our business and assets in order to secure our obligation to pay that $400,000 to ICE.Until payment in full of that amount, we cannot sell, transfer or encumber any of the tangible assets purchased from ICE without ICE’s prior written consent.Failure to pay the obligation when due would likely result in a foreclosure upon the assets.If we fail to raise sufficient funds to pay our obligations to ICE, we will be unable to continue to conduct our business. If we are able to raise additional capital, the percentage ownership of our stockholders will be diluted and the value of their investments may be diminished. If we issue additional equity securities to third parties in order to raise funds, the ownership percentage in our company of each of our existing stockholders will be reduced. 5 We are a small business issuer and are not subject to the rigors of including in our annual report an attestation report of our registered accountant.We have few personnel to provide internal controls over our financial reporting; therefore there is an insufficient division of labor to provide the optimum level of controls.Small companies like us will become subject to obtaining an attestation report from our outside accountants.It is possible that the attestation report will reflect weaknesses in our controls which could have an adverse effect on our perception by investors.In addition, any weakness in our internal controls presents risks such as financial losses, damage to reputation and inaccurate financial reporting, all of which could be materially adverse to the value of our common stock. We expect that revenue generation may be delayed by a long sales cycle.These delays will result from the length of time between our first contact with a customer and the recognition of revenue from a sale or sales to that customer.Our products are highly-engineered and components may require further development; therefore the length of time between approaching a customer and delivering our products to that customer could be long.In many cases a customer’s decision to buy our products and services may require the customer to change our established business and/or consumer practices and to conduct our business and/or our consumer habits in new ways.We must educate customers on the use and benefits of our products and services, which can require us to commit significant time and resources without necessarily generating any revenues.Many potential commercial customers may wish to enter into test arrangements with us in order to use our products and services on a trial basis.The success of these trials may determine whether or not the potential customer purchases our products or services on a commercial basis.Potential customers may also need to obtain approval at a number of management levels and one or more regulatory approvals, which may delay a decision to purchase our products.We may expend substantial funds and management effort during our sales cycle with no assurance that we will successfully sell our products. The length and variability of the sales cycles for our products make it difficult to forecast accurately the timing and amount of specific sales and corresponding revenue recognition.The delay or failure to complete one or more large sales transactions could significantly reduce our revenues for a particular quarter and, as a result, our quarterly operating results are likely to fluctuate significantly. Our ability to generate revenue and future prospects depends to a certain extent on the commitment of the state and local governments to support battery-powered vehicles.Our revenue production capability in particular and our future business prospects in general could be hurt if the government of the State of California and/or the United States of America determined not to support the nascent electric vehicle industry.We intend to seek, if available, federal, state and local funding and other support to cut the costs of financing our business.There is no guarantee that we will be successful in obtaining such support, or even that our interests will continue to be aligned with the respective governmental interests.Furthermore, any change in governmental strategy with respect to supporting or funding motor vehicle industries, whether as a result of market, economic or competitive pressure, could also harm our business. Our customer arrangements are expected to be non-exclusive, with no long-term volume commitments, and on a purchase order basis.Our arrangements with customers will be generally non-exclusive, without volume commitments and primarily on a purchase-order basis.We cannot be certain that customers will continue to purchase our products.Accordingly, our revenue and results of operations may vary substantially from period to period.If one or more of our significant customers were to cease doing business with us, significantly reduce or delay its purchases from us, or fail to pay us on a timely basis, our business, financial condition and results of operations could be materially adversely affected. Our initial sales are expected to be to a small number of customers, and the concentration of revenues among a few customers will potentially carry with it a credit risk.We will be subject to credit risk associated with any concentration of our accounts receivable if we develop revenue relationships with a few customers.In that instance, if one or more of our customers were to significantly reduce or delay its purchases from us or fail to pay us on a timely basis, our business, financial condition and results of operations could be materially adversely affected. We expect to spend significant funds to further develop and refine our technologies and products.We expect to invest in research and development and this investment could outpace revenue growth, which would hinder our ability to achieve and maintain profitability.If we are unable to achieve and maintain profitability, our stock price could be materially adversely affected. 6 A mass market for electric drive conversion kits for commercial short haul vehicles, alt-fuel products and systems may never develop or may take longer to develop than anticipated.Alt-fuel and electric systems represent emerging technologies, and we do not know whether consumers will adopt these technologies on a large scale or if original equipment manufacturers will incorporate these technologies into their products.In particular, if a mass market fails to develop, or develops more slowly than anticipated, for electric powered transportation applications, we may be unable to recover our expenditures and may be unable to achieve or maintain profitability, any of which could negatively impact our business. Estimates for the development of a mass market for electric and alt-fuel systems have lengthened in recent years.Many factors that are beyond our control may have a negative effect on the development of a mass market for electric and alt-fuel systems.These factors include the following: cost competitiveness and physical size of conversion kit systems and ancillary components; availability, future costs and safety of electric and other alternate fuel systems; customer acceptance of electric or alt-fuel products; government funding and support for the development of electric and alt-fuel vehicles and electric and alt-fuel infrastructure; the willingness of original equipment manufacturers to replace current technology; regulatory requirements; and emergence of newer, breakthrough technologies and products within the electric and alt-fuel industry.
